Avalon Oil & Gas, Inc. 310 Fourth Avenue South, Suite 7000 Minneapolis, MN55415 February 21, 2013 United States Securities and Exchange Commission Division of Corporate Finance treet N.E. Washington, D.C.20549 RE: Comment Letter dated February 12, 2013 with respect to Avalon Oil & Gas, Inc.’s (the “Company”) Form 10K for the Fiscal Year Ended March 31, 2011, filed July 13, 2012 File No. 1-12850 Dear Ms. Kim: Please be advised that the Company intends for respond to your letter dated February 12, 2013 (the “Letter”) with respect to the Company’s Form 10K for the Fiscal Year Ended March 31, 2012, or prior to March 29, 2013. The Company believes that this is the additional time to respond to the Letter is necessary to allow sufficient time for the Company to provide the information you have requested.The Company believes that the additional time until March 29, 2013, will allow the Company to prepare responses to the Letter. Please contact the undersigned if you have any questions. Very truly yours, Avalon Oil & Gas, Inc. By: /s/Kent Rodriguez Chief Executive Officer
